Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
 
Response to Amendment
	This is in response to the Amendment dated September 8, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Claims 1-9 and 11-19 are allowable. The restriction requirement between species, as set forth in the Office action mailed on August 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an 

allowable claim. Specifically, the restriction requirement of August 19, 2020 is partially withdrawn.  Claim 10, directed to a species of the conductive coating layer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20 and 21, directed to a coated optical article remain withdrawn from consideration because the allowable subject matter of the “electrodepositable coating composition under constant recirculation flow at a substantially uniform flow rate” is not structural to the product (MPEP § 2113), and thus, does not distinguish the product over the products of the prior art.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
I.	Claims 1-5, 7-9 and 11-18 have been rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (“SiO2-TiO2 Multilayer via Electrochemical Deposition: Characterization of Reflection and Refractive Index,” Journal of Sol-Gel Science and Technology (2019 Jan 15), Vol. 

89, No. 1, pp. 196-204) in view of Thon et al. (US Patent Application Publication No. 2007/0131555 A1).
	The rejection of claims 1-5, 7-9 and 11-18 under 35 U.S.C. 103 as being unpatentable over Giordano et al. in view of Thon et al. has been withdrawn in view of Applicant’s remarks.

II.	Claim 6 has been rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (“SiO2-TiO2 Multilayer via Electrochemical Deposition: Characterization of Reflection and Refractive Index,” Journal of Sol-Gel Science and Technology (2019 Jan 15), Vol. 89, No. 1, pp. 196-204) in view of Thon et al. (US Patent Application Publication No. 2007/0131555 A1) as applied to claims 1-5, 7-9 and 11-18 above, and further in view of Arfsten et al. (US Patent No. 6,410,173).
	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Giordano et al. in view of Thon et al. as applied to claims 1-5, 7-9 and 11-18 above, and further in view of Arfsten et al. has been withdrawn in view of Applicant’s remarks.

III.	Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (“SiO2-TiO2 Multilayer via Electrochemical Deposition: Characterization of Reflection and Refractive Index,” Journal of Sol-Gel Science and Technology (2019 Jan 15), Vol. 89, No. 1, pp. 196-204) in view of Thon et al. (US Patent Application Publication No. 2007/0131555 A1) as applied to claims 1-5, 7-9 and 11-18 above, and further in view of Lee et al. (“Optical Coatings on Polymethyl Methacrylate and Polycarbonate,” Thin Solid Films (1997 Feb 28), Vol. 295, Nos. 

1-2, pp. 122-124).
	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Giordano et al. in view of Thon et al. as applied to claims 1-5, 7-9 and 11-18 above, and further in view of Lee et al. has been withdrawn in view of Applicant’s remarks.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
Claims 1-19 define over the prior art of record because the prior art does not teach or suggest a method for preparing a coated optical article comprising: (a) providing, (b) forming, (c) introducing, (d) electrodepositing, (e) introducing and (f) electrodepositing as presently claimed, esp., the steps of (c) introducing the conductive substrate of (b) into a first electrodeposition bath containing a first electrodepositable coating composition under constant recirculation flow at a substantially uniform flow rate and (e) introducing the coated substrate of (d) into at least a second electrodeposition bath containing a second electrodepositable coating composition under constant recirculation flow at a substantially uniform flow rate.
	The prior art does not contain any language that teaches or suggests the above. Thorn et al. teach drawing fluid from the EPD cell to an external tank and transferring the corrected dispersion back to the EPD cell. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Abraham et al. (US Patent Application Publication No. 2014/0166476 A1) is cited to teach an electrolyte reservoir; a return conduit for delivering electrolyte from the fluid collection trough to the electrolyte reservoir; a plating recirculation loop including the electrolyte reservoir, a pump, the electroplating cell and the return conduit (page 2, [0013]).

This application is in condition for allowance except for the presence of claims 20 and 21 directed to an invention non-elected with traverse in the reply filed on October 19, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 23, 2021